UPON APPLICATION EOR REHEARING.
Beannon, Judge:
It was claimed in oral argument that the bill states that Ella Clifton owns the disputed strip of ground, because included in her deed, and that it is not a part of Mulberry street, and that the answer does not deny this, and that the bill ought to’ be taken for true, and thus establish her right to the- ground1 free*'of street servitude. This contention can not be sustained by- bill *259and answer. The bill asserts that the disputed strip is the plaintiff’s,not a part of the street; the answer asserts that it is a part of the street, and not within the plaintiff’s deed. The whole drift and general intent of the answer is in denial of the facts alleged for relief in the hill; it fairly denies it logically. They both cannot logically co-exist in harmony. If the one is true, the other is not. An answer is sufficient if it substantially denies thé bill. Mason v. Town, 23 W. Va. 211. Such is the result upon a general construction of hill and answer. But look at the specific allegations. This hill says that plaintiff owns the ground which the town is about to take, and it is not a part of Mulberry street. The answer pointedly says that the street as laid out on the plan of Butcher’s Addition was fifty feet in width in front of the Clifton property and when dedicated and accepted had that width, but that “said street has been encroached upon by the plaintiff during the time of her ownership of the property adjoining until said street is now narrowed to the width of thirty-nine feet at its widest point and thirty-seven feet at its narrowest point.” It charges that the plaintiff has deliberately moved out her fencing upon said Mulberry steet to the extent of twenty-two’ feet as a part of her property. Respondent charges that no part of said street was ever conveyed or ever purported to he conveyed by any deed to the plaintiff, but that she “deliberately moved out her fence and included said strip within her property.” It again asserts that she claims ground beyond her deeds, and adds: “Respondent charges that the plaintiff has enclosed within her lot ground of the width of twenty-two feet, and that she has thus one hundred feet called for in her title papers exclusive of the strip of Mulberry street enclosed by her.” How can it be said that the answer does not deny the allegation of the bill that the plaintiff’s deed covers the disputed strip, and that she has not invaded the street or enclosed any of it ? In other clauses the answer denies this matter of the bill.
In view of an earnest argument on a petition for rehearing as to the burden of proof, I deem it proper to discuss that question. Upon whom rests the burden of proof in this case? As just stated the bill avers that the plaintiff’s deed includes the strip in controversy. A plaintiff in ejectment or trespass, or in chancery, suing to recover ground, or damages to it, or rights in it, must lay down his deed upon the ground to see whether it *260covers it. He cannot succeed without showing it to be his ground. This is affirmative matter. lie cannot call upon the defendant to prove that he is in the right, and the charge against him false. The plaintiff says her deed gives her lots one hundred feet in length. She admits that where that one hundred feet ends at the west end of her lots is Mulberry street. Is she not called on to prove just how far her hundred feet goes, where her deed goes ? Or is she not called upon to show the line of the street, where the fifty feet goes? When she shows one or both she shows the true location of lot and street,, and shows either that she does, or does not, invade- the street. This is affirmative, not negative matter. It is capable of physical proof. Simply because an answer asserts affirmative facts by way of denial of affirmative facts of a bill does not put the burden on the defendant. An answer may simply deny by negative words the allegation of a bill, or it may deny the bill by asserting facts logically denying it, facts, which, if true, render it false. This is not confession and avoidance; it lacks the element of confession; it is travel’s; the facts deny the truth of the allegation, by making it impossible for that allegation to- be true. “As a general rule the burden of proof rests with that party who would be defeated if no evidence at all were offered.” 11 Amer. & Eng. Ency. L., 2d Ed. 335. Can it be thought that the plaintiff could succeed without proof ? The plaintiff saj's that the strip in dispute' is not a part of the street. She must prove it. It cannot be though that because this assertion is in negative form the plaintiff is excused from proving it, and the defendant must prove that it is a part of the street. “It is well settled that whoever asserts a claim or defense which depends upon a negative must, as in other cases, establish the truth of the allegation.” 1 Jones on Ev., section 178, giving the instance where a party asserts that another did not build according to specifications; that proper care had not been used, and other instances. “The burden of proving any given claim or defence rests upon the one who asserts it. Whoever desires any court to give judgment as to any legal right or liability dependent on the existence or non-existence of facts which he asserts or denies to exist, must prove that those facts do or do not exist.” Id. “The burden is upon him who asserts the affirmative in substance, rather than in mere form.” Id. We find in 5 Eng. & Amer. Ency. L., 28, this, after statement that *261the form of allegation, whether negative or affirmative, is of no consequence: “If, regardless of terms, it is borne in mind that when the issue is joined he has the burden of proof who seeks to move the court to act in his favor, the question of whether the grounds of his claim are alleged affirmatively or negatively is really of no consequence. And if the term 'affirmative’ is insisted upon as being inseparable from the 'burden of proof’, it must be remembered that the affirmative of the issue does not depend upon the form of the pleading, but the rule is concerned with the substance of the issue, and that only. Therefore, where the proof of negative matter is essential to the maintenance of a cause of action, this may necessitate a negative averment, and the plaintiff, has the burden of proving it, because looking at the substance of the issue as a whole, he must be regarded as asserting the affirmative thereof.” Apply this law in this case. To succeed the plaintiff must, as she did, assert two facts; first, that her deed covered the ground in dispute; second, that the street did not; and she had to prove one or the other, and thereby prove both. She asserted a tort by the town, and she must prove the elements going to constitute the tort; otherwise she would fail. The plaintiff must prove a tort.
But it is contended that the town failed to prove that Peter Plesher’s survey and plat show the true location of the street. To this there are two answers. The first is, that “it is incumbent on the plaintiff to show by allegations and proof his right to a decree before he can require the defendant to sustain the affirmative allegations of his answer.” Bryant v. Groves, 42 W. Va. 10. Plaintiff had to prove that her lots, and not the street, covered this ground before demanding proof that the Plesher plat is correct. It might be incorrect, and yet the claim of the plaintiff wholly or partially incorrect. The second answer is, that the plaintiff in her bill first presented Plesher’s survey as the claim of the town, and affirmed that its basis was an old line called the “Bank’s line,” and that that line had not been properly located by Plesher, and his survey was not correct. The answer denied this by asserting that Pleshcr’s survey was correct. The town did not, but the plaintiff did, thus assume the burden of proof as to this survey. Under law above given she was called upon, not to prove a logical negative, but to show where the Banks line is, where the streets is, and thus overthrow Plesher’s plat. She must *262herself show the true physical location of that line., and defeat that plat, and sustain her own assertion. We must not too much rely on the rule that a negative cannot be proven, but look at the subsance of the issue, not merely the form of the allegation.
The case of Mason C. S. & M. Co. v. Mason, 23 W. V. 211, is cited as pointed authority to sustain the appellant. It cannot rule this case. There the bill asserts title in the plaintiff by deeds and that they covered the ground which the town proposed to open as a street; also that the plaintiff had possession for a time sufficient to give title, and thus sets up two reasons showing title. The answer denied neither. The court said that the answer did not deny that the plaintiff claimed title by its deeds, did not deny that its deed covered the disputed ground, or that they did not pass title to it, and did not deny the possession alleged by the bill as giving title. How could the plaintiff be asked to prove those matters when they were not denied ? The answer was held not good to put those matters in issue. Of course, the defendant was held to prove matter not denying the answer, affirmative matter, such as dedication. The syllabus shows if there had been a proper answer denying that the plaintiff’s deeds covered the ground in dispute, and claiming it as a street, and denying possession, it would have called upon the plaintiff to prove those matters. It sustains the position taken in this case when properly read. Seim v. O’Grady, 42 W. V. 77, is a case where a bill was filed to sell a curtesy for a judgment in land bought by the wife, but to whom no deed was made in her lifetime, but was made to her heirs after her death, which deed acknowledged pa3rment of purchase money by her. Defendants set up that she only paid part of it, and they had paid the balance. This was affirmative matter which rested on the defense to prove. The court said as the deed acknowledged pajonent by her, its recital was evidence against the heirs, and made a prima facia case of payment by her, which the defendant must meet. The case is no authority in this case.
As to the contention that the decision in Wheeling v. Campbell, 12 W. Va. 36, that there can be adverse possession to bar the public right in a street vested property, and that the later decisions in Ralston v. Town of Weston, 46 W. Va. 544, and other later, cases take away vested right of property acquired by *263such possession without due process of law, contrary to the Constitution of the United States, amendment 14. .
I think the point not well taken. I will simply refer to what is contained in an opinion in Town v. Ralston, 48 W. Va. 170, 187, and add that the Central Land Co. v. Laidley, 159 U. S. 103, overrules this contention in the syllabus reading as follows: “When the parties have been fully heard in the regular course of judicial proceedings, an erroneous decision of a state court does not deprive the unsuccessful party of his property without due process of law, within the fourteenth amendment to the Constitution of the United States.” Merchant v. Penn. R. Co., 153 U. S. 380, holds the same.